Case 1:17-cr-00101-LEK Document 542 Filed 08/08/19 Page 1 of 2           PageID #: 4792




                               MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:             United States v. Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi

      DATE:       08/08/2019


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S “MOTION TO
SHOW PROSECUTORS RONALD G. JOHNSON AND GREGG PARIS YATES
ENGAGED IN UNLAWFUL SELECTIVE PROSECUTION AGAINST PRIVATE
ATTORNEY GENERAL ANTHONY TROY WILLIAMS”

       On June 1, 2019, pro se Defendant Anthony T. Williams (“Defendant”) filed his
“Motion to Show Prosecutors Ronald G. Johnson and Gregg Paris Yates Engaged in
Unlawful Selective Prosecution Against Private Attorney General Anthony Troy
Williams” (“Selective Prosecution Motion”). [Dkt. no. 495.] Plaintiff the United States
of America (“the Government”) filed its response to the Selective Prosecution Motion on
June 18, 2019, and Defendant filed his reply on July 9, 2019. [Dkt. nos. 509, 519.] The
Court finds this matter suitable for disposition without a hearing, pursuant to Local
Rule 7.2(d).

       The Selective Prosecution Motion raises the same legal issues as Defendant’s
“Sworn Motion to Disbar Ronald Johnson for Prosecutorial Misconduct and Racism”
(“2018 Motion”). [Dkt. no. 242.] The magistrate judge denied the 2018 Motion in an
order issued on October 1, 2018 (“10/1/18 Order”). [Dkt. no. 345.] The magistrate judge
construed the 2018 Motion as alleging “Defendant is being selectively prosecuted based
upon his race, religion, and civil rights activism.” [10/1/18 Order at 1.] The instant
Selective Prosecution Motion differs from the 2018 Motion in that: 1) the Selective
Prosecution Motion also challenges the actions of the Government’s current counsel,
Assistant United States Attorney Gregg Paris Yates; and 2) instead of alleging selective
prosecution against African Americans, Defendant now alleges selective prosecution
against “minorities” in general. Compare, e.g., 2018 Motion, Decl. of Counsel, Exh. A at
4, with, e.g., Selective Prosecution Motion, Decl. of Counsel, Exh. A at 1. However,
because both motions assert Defendant has been the victim of selective prosecution, the
standards set forth in the 10/1/18 Order also apply to the Selective Prosecution Motion.
See 10/1/18 Order at 2 (some citations omitted) (citing United States v. Sutcliffe, 505
Case 1:17-cr-00101-LEK Document 542 Filed 08/08/19 Page 2 of 2             PageID #: 4793



F.3d 944, 954 (9th Cir. 2007); United States v. Culliton, 328 F.3d 1074, 1081 (9th Cir.
2003)).

        The Selective Prosecution Motion does not present “‘clear evidence’” to overcome
the presumption that the Government’s attorneys have acted lawfully. See Sutcliffe, 505
F.3d at 954 (quoting Reno v. American-Arab Anti-Discrimination Comm., 525 U.S. 471,
489, 119 S. Ct. 936, 142 L. Ed. 2d 940 (1999)). Defendant identifies three women, who
he states are Caucasian and worked with him to assist Hawai`i homeowners facing
foreclosure. [Selective Prosecution Motion, Decl. of Counsel, Exh. A at 2.] Defendant
asserts the three women were not charged in this case because they are Caucasian. The
three women have neither been charged in this case nor in any other federal case during
the relevant time period. Even if this constituted “clear evidence” that “other similarly
situated individuals have not been prosecuted,” Defendant has presented no evidence that
the decision to prosecute the defendants in this case and not the three other women “was
based on an impermissible motive.” See Sutcliffe, 505 F.3d at 954 (citation omitted).

      Because Defendant has failed to carry his burden as to his allegation of selective
prosecution, the Selective Prosecution Motion is HEREBY DENIED.

      IT IS SO ORDERED.




Submitted by: Theresa Lam, Courtroom Manager
